This appeal is from a final judgment in an action for personal injuries against appellant, wherein appellee, Esther K. Scholl was awarded $18,000. damages and her husband Raymond S. Scholl was awarded $2,000. for loss of consortium. On first consideration this court was of the view that the judgment as to Scholl should be affirmed but a majority of the court thought that as to Mrs. Scholl it was excessive and *Page 753 
should be reversed for a new trial on the question of damages only, and so ordered.
It is conceded that the only question before us on the main appeal and on petition for rehearing, is whether or not the amounts awarded were excessive.
The declaration alleges that Mrs. Scholl was forty-eight years old, and in good health at the time she was injured, that she was injured by falling on a tiled floor, the property of defendant which was permitted to become wet and slippery, on account of defendant's negligence. We do not deem it necessary to catalog her alleged injuries except to say that the evidence shows that her back and other parts of her body were seriously injured, that she was confined to her bed for a long time, that she still suffers great pain and discomfort, cannot perform her household duties and she contends that her injuries are permanent.
It is not disputed that Mrs. Scholl suffered serious injuries from the fall. As to whether or not they are permanent, the evidence is not altogether harmonious, but the case was tried almost three years after the accident from which she is suffering, and she is still unable to perform her household duties free from pain. At any rate, the jury had appellee before them and there was ample evidence to support a substantial verdict. When this is the case, there is no theory warranting us to tinker with it, unless it is shown to be unreasonable, and out of proportion to the injuries suffered.
The degree of the negligence, the extent of the injury and its equivalent in labor and commodities, are the main criteria available to a jury to measure the amount of its verdict in a personal injury action. Jurors are not permitted to divine their judgments from the ether, they are realists and are not actuated by the philosophy of the cemetery. They get leads to their verdict from the tangible and the commonplace and it speaks in terms of what the dollar will buy, so it availeth little when cotton is 50 cents, corn $2.50, steak one dollar and common labor six dollars, to cite cases that were decided when cotton was five cents, corn was fifty cents, steak twenty-five cents and common labor one dollar. The disparity is such that a verdict or judgment so predicated looks capricious. It would *Page 754 
be as reasonable to expect a carpenter to construct a house on the basis of prices that prevailed in 1939. Respect for law will not emerge from judgments so capricious.
An intelligent jury looking the injured in the face and observing the witnesses testify may be in better position to determine the damages that should be awarded in a personal injury case than a court is, situated miles away. They are in better position than we are to discriminate between the pseudo and the genuine and when the verdict rendered is approved by the trial court and has a reasonable relation to the damages proven, it should not be disturbed. There is at best an element of speculation as to what figure constitutes a reasonable judgment in such cases. It may vary as men's judgments vary. It is not in the bounds of mathematical exactness, and being human, it may not be as we would have assessed it, but these are not reasons that warrant us in reversing it. We must be shown that it imposes a hardship out of proportion to the injury suffered.
We find no such showing, so on petition for rehearing our former judgment of reversal for new trial on the question of damages only, is receded from, and the judgment below is affirmed.
BUFORD, ADAMS and BARNS, JJ., concur.
THOMAS, C. J., CHAPMAN and SEBRING, JJ., dissent.